U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarrepas Street
White Plains, New York 10601

February 18, 2020

The Honorable Lisa Margaret Smith
United States Magistrate Judge
Southern District of New York

300 Quarropas Street
White Plains, New York 10601

Re: United States v. Marco Caso, 20 Cr. 125

Dear Judge Smith:

The Government writes to respectfully request that the Court unseal the above-referenced
Indictment, 20 Cr. 125, and related arrest warrants, as I have been advised that three of the five
defendants have been arrested. The fourth defendant, John Cicero, is at liberty in the community
and under pursuit by law enforcement. The fifth defendant, Irma Materasso, is in state custody on
other charges and will be transferred to federal custody at a later date.

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney

By: /s/ David R. Felton
David R. Felton
Assistant United States Attorney
Tel: (914) 993-1908

SO ORDERED:

, 7 ON, - ,
ACRE 0

HONORABLE LISA MAR

UNITED STATES MAG

“

  

efaece

 
